



Exhibit 10.1




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”), dated as of September 15, 2017, is
entered into by and between Ascent Capital Group, Inc., a Delaware corporation
(the “Company”), and Michael R. Meyers (“Executive”).
INTRODUCTION
Executive and the Company entered into an Employment Agreement dated as of
September 30, 2011, as thereafter amended (the “Original Agreement”). The
Company and Executive desire to amend and restate the Original Agreement as set
forth herein.
Executive has previously informed the Company of his intention to retire from
his current roles as Senior Vice President and Chief Financial Officer of the
Company and Executive Vice President and Chief Financial Officer of the
Company’s wholly-owned subsidiary Monitronics International, Inc.
(“Monitronics”), and the parties desire to arrange for an orderly transition of
Executive’s duties.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
EMPLOYMENT; TERM; DUTIES
1.1    Employment. In consideration of the mutual covenants and agreements
herein contained, including Executive’s agreement to sign a general waiver and
release of claims on or after the Effective Date as provided in Section 4.6, the
Company and Executive wish to establish an Agreement retaining Executive’s
services as described herein, providing for Executive’s agreed retirement and
otherwise fixing Executive’s benefits and compensation. Upon the terms and
conditions hereinafter set forth, the Company hereby employs Executive, and
Executive hereby accepts employment, as Senior Executive Advisor of the Company
effective as of the date that Fred A. Graffam commences his employment with the
Company as the acting CFO of ACG and Monitronics International Inc. (the
“Effective Date”). Executive’s Original Agreement will remain in place until Mr.
Graffam or another replacement for Executive assumes the role of Company’s CFO.
If Mr. Graffam or another replacement Executive does not assume the role of the
Company’s CFO by October 31, 2017 this Amendment and Restatement is void and the
parties shall continue to operate under the auspices of the Original Agreement.
1.2    Term. Subject to Article IV below, Executive’s employment hereunder shall
be for a term commencing on the Effective Date and terminating at the close of
business on January 1, 2019 or such earlier date as provided for herein (the
“Term”).
1.3    Duties. During the Term, Executive shall provide advice and consultation
to the senior executive officers of the Company regarding all aspects of the
business including by way of illustration and not a limitation capital
structures, banking, finance, and strategic transactions. The Company and
Executive currently expect that Executive’s level of services during the Term
shall not exceed 20% of the average level of services performed by Executive for
the Company or its Affiliates over the 36-month period immediately preceding the
Effective Date. As of the Effective Date, Executive shall resign all officer
positions with the




--------------------------------------------------------------------------------





Company and its Affiliates. Executive shall abide by all rules, regulations and
policies of the Company and its subsidiaries (“Affiliates”), as may be in effect
from time to time. Executive may be engaged in other business endeavors so long
as the time allocated to such activities does not interfere with the discharge
of Executive’s duties as set forth in this Agreement. If Executive undertakes
employment or any engagement which creates a conflict of interest with the
Company or any of its subsidiaries, Executive shall promptly notify the Company
of said engagement /employment including the name of the third party and the
scope of Executives duties.
1.4    Reporting. Executive shall report directly to the Chief Executive Officer
of the Company and the Chief Executive Officer of Monitronics International Inc.
1.5    Location. Except for services rendered during business trips as may be
reasonably necessary, Executive may render his services under this Agreement
primarily from his residence and shall not be required to render such services
from the offices of Monitronics in the Dallas, Texas area or the offices of the
Company in the Greater Denver, Colorado metropolitan area.
1.6    Exclusive Agreement. Executive represents and warrants to the Company
that there are no agreements or arrangements, whether written or oral, in effect
which would prevent Executive from rendering his services to the Company and its
Affiliates during the Term.


ARTICLE II
COMPENSATION
2.1    Compensation. For all services rendered by Executive hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.
2.2    Severance Payment. Executive shall receive a cash lump sum equal to (i)
$680,000 plus (ii) any accrued but unused vacation as of the Effective Date (not
to exceed to six weeks), payable on the thirtieth (30th) day following the
Effective Date.
2.3    Base Salary. The base salary shall be an annual salary of $25,000 (the
“Base Salary”), payable by the Company in accordance with the Company’s normal
payroll practices.
2.4    Bonus. Executive shall receive a bonus of $50,000 payable on the
thirtieth (30th) day following the Effective Date, which amount represents a
prorated bonus for 2017 fiscal year. Executive will not be eligible to receive
any other annual bonus during the Term.
2.5    Deductions. The Company shall deduct from the compensation described in
Sections 2.2, 2.3 and 2.4, and from any other compensation payable pursuant to
this Agreement, any federal, state or local withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or local laws, rules or
regulations.
2.6    Disability Adjustment. Any compensation otherwise payable to Executive
pursuant to Section 2.3 in respect of any period during which Executive is
Disabled (as defined, and determined in accordance with, Section 4.4) shall be
reduced by any amounts payable to Executive for loss of earnings or the like
under any insurance plan or policy sponsored by the Company.


2

--------------------------------------------------------------------------------







ARTICLE III
BENEFITS; EXPENSES
3.1    Benefits. During the Term, Executive shall be entitled to participate in
such group life, health, accident, disability or hospitalization insurance
plans, retirement plans, and any other plan as the Company may make available to
its other similarly situated employees as a group, subject to the terms and
conditions of any such plans. Executive’s participation in all such plans shall
be at a level, and on terms and conditions, that are commensurate with his
positions and responsibilities at the Company. Notwithstanding the foregoing, as
of the Effective Date, the Company will no longer pay for Executive’s health
insurance premiums in accordance with Monitronics’ past practice and custom
related to Executive.
3.2    Expenses. The Company agrees that Executive is authorized to incur
reasonable and appropriate expenses in the performance of his duties hereunder
and in promoting the business of the Company in accordance with the terms of the
Company’s Travel & Entertainment Policy (as the same may be modified or amended
by the Company from time to time in its sole discretion).
3.3    Vacation. During the Term, Executive will not accrue any paid vacation
time.
3.4    COBRA Benefits. Upon “Termination With Cause” by Company, pursuant to
Section 4.1 or upon “Termination Without Cause” by Company, pursuant to Section
4.2 or upon “Employment Terminated by Executive” pursuant to Section 4.3 or upon
the end of the Term of this Agreement as defined in Section 1.2 to the extent
such coverage is available and is elected by Executive under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall
contribute to the health insurance plan maintained by the Company and covering
Executive and his dependents as of the date of termination, or any successor
plan maintained by the Company, that amount that reflects the proportionate part
of the premium for such coverage that is paid by the Company as of the date of
execution of this Agreement while Executive still served as CFO in the amount of
$1,721.37 per month (the “Benefits Payments”), such Benefits Payments to be made
monthly in accordance with the Company’s normal procedures for the payment of
health insurance premiums, throughout the period beginning on the date of
termination and ending on the earlier of the 12-month anniversary of the date of
termination and the expiration of the coverage period specified in COBRA, such
period to be determined as of the date of termination (the “Reimbursement
Period”) (i.e., Executive shall bear responsibility for that portion of the
health insurance premiums in excess of the Benefits Payments), or, alternately,
in the Company’s sole discretion, the Company shall reimburse Executive the
amount of the Benefits Payment on a monthly basis during the Reimbursement
Period, upon Executive’s submission to the Company of adequate proof of payment
of the full COBRA premium by Executive; provided, however, that if Executive
becomes employed with another employer during the Reimbursement Period and is
eligible to receive health and/or medical benefits that are substantially
comparable to those offered by the Company under such other employer’s plans, as
determined by the Company, the Company’s payment obligation under this paragraph
shall end. Executive will notify the Company of his eligibility for such other
employer-provided benefits within thirty (30) days of attaining of such
eligibility. Notwithstanding the foregoing, in the event that the Company’s
payment obligation under this paragraph would violate the nondiscrimination
rules applicable to non- grandfathered group health plans, or result in the
imposition of penalties under the Patient Protection and Affordable Care Act of
2010 and the related regulations and guidance promulgated thereunder (“PPACA”),
the Company and Executive agree to reform this paragraph in a manner as is
necessary to comply with PPACA while still providing economically equivalent
benefits. For the avoidance of doubt, Executive shall be responsible for paying
any U.S. federal or state income taxes associated with the Benefits Payments.


3

--------------------------------------------------------------------------------





Executive acknowledges that the payments and benefits referred to in this
Section, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive’s
employment under this Section constitute the only payments which Executive shall
be entitled to receive from the Company or any of its Affiliates hereunder in
the event of any termination of his employment pursuant to 4.2, 4.3 or as of the
end of the Term of this Agreement as defined in Section 1.2 and the Company and
its Affiliates shall have no further liability or obligation to him hereunder or
otherwise in respect of his employment.


ARTICLE IV
TERMINATION; DEATH; DISABILITY
4.1    Termination of Employment For Cause. In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Executive, to terminate
Executive’s employment hereunder at any time for “Cause” (a “Termination For
Cause”). In the event of a Termination For Cause, Executive’s employment will
terminate and the Company shall have no further liability or obligation to
Executive (other than the Company’s obligation to pay Base Salary accrued but
unpaid as of the date of termination and reimbursement of expenses incurred
prior to the date of termination in accordance with Section 3.2 above).
For purposes of this Agreement, “Cause” shall mean: (a) any material act or
omission that constitutes a breach by Executive of any of his material
obligations under this Agreement; (b) the continued failure or refusal of
Executive to comply with reasonable directions of the individual(s) set forth in
Section 1.4 above; (c) any material violation by Executive of any (i) material
policy, rule or regulation of the Company or any of its Affiliates or (ii) any
material law or regulation applicable to the business of the Company or any of
its Affiliates; (d) Executive’s material act or omission constituting fraud,
dishonesty or misrepresentation, occurring subsequent to the commencement of his
employment with the Company; (e) Executive’s gross negligence in the performance
of his duties hereunder; (f) Executive’s conviction of, or plea of guilty or
nolo contendere to, any crime (whether or not involving the Company) which
constitutes a felony or crime of moral turpitude, provided, however, that
nothing in this Agreement shall obligate the Company to pay Base Salary or any
bonus compensation or benefits during any period that Executive is unable to
perform his duties hereunder due to any incarceration, and provided, further,
that nothing shall prevent Executive’s termination under any other subsection of
this Section 4.1 if it provides independent grounds for termination; or (g) any
other misconduct by Executive that is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any of its Affiliates.
Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) or (g) of the preceding paragraph of this Section 4.1
shall be effective unless all of the following provisions shall have been
complied with: (i) Executive shall be given written notice by the Company of its
intention to effect a Termination For Cause, such notice to state in detail the
particular circumstances that constitute the grounds on which the proposed
Termination For Cause is based; and (ii) Executive shall have ten (10) business
days after receiving such notice in which to cure such grounds, to the extent
such cure is possible, as determined in the reasonable discretion of the
Company.
4.2    Termination of Employment Without Cause. During the Term, the Company may
at any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason (other than those set forth in Section 4.1 above) upon
written notice (the “Termination Notice”) to Executive (a “Termination Without
Cause”). The termination of Executive’s employment upon the expiration of the
Term shall be


4

--------------------------------------------------------------------------------





deemed to be a Termination Without Cause. In such event, the Company shall pay
Executive an amount in cash equal to the sum of the following:
(a)any Base Salary accrued but unpaid as of the date of termination;
(b)any reimbursement for expenses incurred in accordance with Section 3.2; and
(c)any equity awards held by Executive shall be treated as provided in the
applicable award agreement and plan document.


4.3    Termination of Employment by Executive. In addition to any other remedies
available to Executive at law, in equity or as set forth in this Agreement,
Executive shall have the right, upon written notice to the Company, to terminate
Executive’s employment hereunder at any time for any reason. In the event of
such a termination, Executive’s employment will terminate and the Company shall
have no further liability or obligation to Executive (other than the Company’s
obligation to pay Base Salary accrued but unpaid as of the date of termination
and reimbursement of expenses incurred prior to the date of termination in
accordance with Section 3.2 above).
4.4    Death; Disability. In the event that Executive dies or becomes Disabled
during the Term, Executive’s employment shall terminate either (i) when such
death occurs, or (ii) upon written notice by the Company at any time after
Disability occurs (provided that, in the event of any Disability, the Company
shall have the right, but not the obligation, to terminate this Agreement), and,
in either event, the Company shall pay Executive (or his legal representative,
as the case may be) in a single lump sum cash payment within thirty (30) days of
such termination of employment, an amount equal to the sum of:
(a)    any Base Salary accrued but unpaid as of the date of death or termination
for Disability;
(b)    any reimbursement for expenses incurred in accordance with Section 3.2;
and
(c)    any equity awards held by Executive shall be treated as provided in the
applicable award agreement and plan document.


For the purposes of this Agreement, Executive shall be deemed to be “Disabled”
or have a “Disability” if, because of Executive’s physical or mental disability,
he has been substantially unable to perform his duties hereunder for twelve (12)
work weeks in any twelve (12) month period. Executive shall be considered to
have been substantially unable to perform his duties hereunder only if he is
either (a) unable to reasonably and effectively carry out his duties with
reasonable accommodations by the Company or (b) unable to reasonably and
effectively carry out his duties because any reasonable accommodation which may
be required would cause the Company undue hardship. In the event of a
disagreement concerning Executive’s perceived Disability, Executive shall submit
to such examinations as are deemed appropriate by three practicing physicians
specializing in the area of Executive’s Disability, one selected by Executive,
one selected by the Company, and one selected by both such physicians. The
majority decision of such three physicians shall be final and binding on the
parties. Nothing in this paragraph is intended to limit the Company’s right to
invoke the provisions of this paragraph with respect to any perceived Disability
of Executive.
Notwithstanding the foregoing, to the extent and for the period required by any
state or federal family and medical leave law, upon Executive’s request (i) he
shall be considered to be on unpaid leave of absence and not terminated, (ii)
his group health benefits shall remain in full force and effect, and (iii) if
Executive recovers from any such Disability, at that time, to the extent
required by any state or federal family and medical leave law, upon Executive’s
request, he shall be restored to his position hereunder or to an equivalent
position, as the Company may determine, and the Term of Executive’s employment
hereunder shall be reinstated effective upon such restoration. The Term shall
not be extended by reason of such intervening leave of absence, nor shall any
compensation or benefits accrue in excess of those required by law during


5

--------------------------------------------------------------------------------





such intervening leave of absence. Upon the expiration of any such rights,
unless Executive has been restored to a position with the Company, he shall
thereupon be considered terminated.
Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive’s employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company or any of its Affiliates hereunder in the event of a termination of his
employment for death or Disability, and the Company and its Affiliates shall
have no further liability or obligation to him (or his legal representatives, as
the case may be) hereunder or otherwise in respect of his employment.
4.5    No Mitigation by Executive. Except as otherwise expressly provided
herein, Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for herein be reduced by any
compensation earned by Executive as the result of employment by another
employer; provided, however, that if Executive becomes employed with another
employer and is eligible to receive health and/or medical benefits that are
substantially comparable to those offered by the Company under such other
employer’s plans, Executive’s continued benefits and/or plan coverage as set
forth in Section 4.2, as the case may be, shall end.
4.6    Release of Claims. On or after the Effective Date in consideration for
the compensation and other benefits provided pursuant to this Agreement,
Executive agrees to execute and deliver to the Company a general waiver and
release (the “Release”) a form of which is attached hereto as Attachment A
within the applicable time period described below.
Executive shall have a period of twenty-one (21) days to consider whether to
sign the Agreement and the Release (the “Consideration Period”) and to execute
and return the original, signed Release to the Company. The Company’s
obligations under this Agreement are expressly conditioned on the execution of
the Release contemporaneously with the execution of this Agreement, no payments
will be provided hereunder until the Release is executed and delivered, and
Executive’s failure to execute and deliver such Release, or Executive’s
revocation of the Release within the seven day period provided in the Release,
will void the Company’s obligations hereunder.
4.7    Indemnification of Executive. Subject to the condition that the Company
shall not have determined in a written opinion provided to Executive by the
Company’s outside legal counsel that Executive would not be permitted to be
indemnified under applicable law or the Company’s bylaws, Company will defend,
hold harmless, and indemnify Executive for any and all claims, causes of action,
or demands made on Executive and arising from work performed in the course and
scope of his employment with Company, such obligation to survive this Agreement.
This duty to defend, hold harmless, and indemnify will include the following:
attorney’s fees, judgments, verdicts, settlements, expenses, and any other
amount for which Executive is responsible or becomes obligated to pay. Company
will continue to maintain D&O insurance coverage consistent with past practice
during the term of this Agreement and Executive shall be eligible to participate
thereunder in accordance with its terms and conditions. Executive will fully
cooperate with Company in the response to, and defense of, any matter falling
within the scope of this Section.








6

--------------------------------------------------------------------------------







ARTICLE V


OWNERSHIP OF PROCEEDS OF EMPLOYMENT; NON-DISCLOSURE


5.1    Ownership of Proceeds of Employment
 
5.1.1. The Company shall be the sole and exclusive owner throughout the universe
in perpetuity of all of the results and proceeds of Executive’s services, work
and labor in connection with Executive’s employment by the Company, free and
clear of any and all claims, liens or encumbrances. Executive shall promptly and
fully disclose to the Company, with all necessary detail for a complete
understanding of the same, any and all developments, client and potential client
lists, know how, discoveries, inventions, improvements, conceptions, ideas,
writings, processes, formulae, contracts, methods, works, whether or not
patentable or copyrightable, which are conceived, made, acquired, or written by
Executive, solely or jointly with another, while employed by the Company
(whether or not at the request or upon the suggestion of the Company) and which
are substantially related to the business or activities of the Company, or which
Executive conceives as a result of his employment by the Company, or as a result
of rendering advisory or consulting services to the Company (collectively,
“Proprietary Rights”).


5.1.2. Executive hereby assigns and transfers, and agrees to assign and
transfer, all his rights, title, and interests in the Proprietary Rights to the
Company or its nominee. In addition, Executive shall deliver to the Company any
and all drawings, notes, specifications, and data relating to the Proprietary
Rights. All copyrightable Proprietary Rights shall be considered to be “works
made for hire.” Whenever requested to do so by the Company, Executive shall
execute and deliver to the Company or its nominee any and all applications,
assignments and other instruments and do such other acts that the Company shall
request to apply for and obtain patents and/or copyrights in any and all
countries or to otherwise protect the Company’s interest in the Proprietary
Rights and/or to vest title thereto to the Company or its nominee; provided,
however, the provisions of this Section 5.1 shall not apply to any Proprietary
Rights that Executive developed entirely on his own time without using the
Company’s equipment, supplies, facilities or proprietary information, except for
Proprietary Rights that (a) at the time of conception or reduction to practice
of the Proprietary Rights, relate to the business of the Company, or actual or
demonstrably anticipated research or development of the Company, or (b) result
from any work performed by Executive for the Company.


5.1.3. Executive shall assist the Company in obtaining such copyrights and
patents during the term of this Agreement, and any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Proprietary Rights; provided,
however, Executive shall be reasonably compensated for his time and reimbursed
for any out-of-pocket expenses incurred in rendering such assistance or giving
or preparing to give such testimony.




7

--------------------------------------------------------------------------------





5.2    Non-Disclosure of Confidential Information.
As used herein, “Confidential Information” means any and all information
affecting or relating to the business of the Company, including without
limitation, financial data, customer lists and data, licensing arrangements,
business strategies, pricing information, product development, intellectual,
artistic, literary, dramatic or musical rights, works, or other materials of any
kind or nature (whether or not entitled to protection under applicable copyright
laws, or reduced to or embodied in any medium or tangible form), including
without limitation, all copyrights, patents, trademarks, service marks, trade
secrets, contract rights, titles, themes, stories, treatments, ideas, concepts,
technologies, art work, logos, hardware, software, and as may be embodied in any
and all computer programs, tapes, diskettes, disks, mailing lists, lists of
actual or prospective customers and/or suppliers, notebooks, documents,
memoranda, reports, files, correspondence, charts, lists and all other written,
printed or otherwise recorded material of any kind whatsoever and any other
information, whether or not reduced to writing, including “know-how”, ideas,
concepts, research, processes, and plans. “Confidential Information” does not
include information that is in the public domain, information that is generally
known in the trade, or information that Executive can prove he acquired wholly
independently of his employment with the Company. Executive shall not, at any
time during the Term or thereafter, directly or indirectly, disclose or furnish
to any other person, firm or corporation any Confidential Information, except in
the course of the proper performance of his duties hereunder or as required by
law. Nothing in this Section 5.2 prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity (or of
making any other protected disclosures). Promptly upon the expiration or
termination of Executive’s employment hereunder for any reason or whenever the
Company so requests, Executive shall surrender to the Company all documents,
drawings, work papers, lists, memoranda, records and other data (including all
copies) constituting or pertaining in any way to any of the Confidential
Information.


5.2.2. Pursuant to the Defend Trade Secrets Act of 2016, Executive shall not be
held criminally or civilly liable under any Federal or state trade secret law
for the disclosure of any Confidential Information that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


5.3    Breach of Provisions. In the event that Executive shall breach any of the
provisions of this Article V, or in the event that any such breach is threatened
by Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, without the necessity of posting a bond, to
restrain any such breach or threatened breach and to enforce the provisions of
this Article V. Executive acknowledges and agrees that there is no adequate
remedy at law for any such breach or threatened breach and, in the event that
any action or proceeding is brought seeking injunctive relief, Executive shall
not use as a defense thereto that there is an adequate remedy at law.
5.4    Mutual Non-Disparagement. Executive agrees not to disparage or speak ill
of the Company or any of its affiliates or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties. The Company agrees and covenants that it shall use commercially
reasonable efforts to direct its officers and directors not to disparage or
speak ill of Executive. The obligations of this Section shall survive the term
of this Agreement. This obligation will not apply to information provided by the
parties through discovery in a legal proceeding or in response to a subpoena.


8

--------------------------------------------------------------------------------





5.5    Protected Disclosures. Notwithstanding any provision to the contrary in
this Agreement, nothing in this Agreement prohibits Executive from reporting
possible violations of law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Additionally, the parties acknowledge and agree that
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures.
5.6    Definition. For purposes of this Article V, the term “Company” shall be
deemed to include (i) any predecessor to, or successor of the Company, (ii) any
subsidiary of the Company (including, without limitation, any entity in which
the Company owns 50% or more of the issued and outstanding equity), and (iii)
any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).
5.7    Third Party Trade Secrets. In the same way that the Company endeavors to
protect its own Confidential Information, the Company endeavors not to engage in
any conduct which would violate the legal protection afforded to the trade
secret information of third parties. Under no circumstances will the Company
accept the improper disclosure of other parties’ trade secrets. Therefore, in
rendering Executive’s services hereunder, Executive agrees not to disclose to
the Company or utilize in any manner trade secret information in Executive’s
possession belonging to any other party.


ARTICLE VI
MISCELLANEOUS
6.1    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns.
6.2    Assignment.
6.2.1. The Company may assign this Agreement to any successor in interest to its
business, or to any Affiliate of the Company, and Executive hereby agrees to be
employed by such assignee as though such assignee were originally the employer
named herein. 
6.2.2    Executive hereby acknowledges that the services to be rendered by
Executive are unique and personal, and, accordingly, Executive may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement.


6.3    Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made when personally delivered or three (3) days
following deposit for mailing by first class registered or certified mail,
return receipt requested, to the address of the other party set forth below or
to such other address as may be specified by notice given in accordance with
this Section 6.3:
(a)    If to the Company:


Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, CO 80111
Attention: Chief Executive Officer


9

--------------------------------------------------------------------------------





With a copy to:
Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, CO 80111
Attention: General Counsel
(b)    If to Executive: Michael R. Meyers at the most recent address for
Executive listed in the payroll records of the Company.
 
6.4    Severability. If any provision of this Agreement, or portion thereof,
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall attach only to such provision or
portion thereof, and shall not in any manner affect or render invalid or
unenforceable any other provision of this Agreement or portion thereof, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
or portion thereof were not contained herein. In addition, any such invalid or
unenforceable provision or portion thereof shall be deemed, without further
action on the part of the parties hereto, modified, amended or limited to the
extent necessary to render the same valid and enforceable.
6.5    Confidentiality. The parties hereto agree that they will not, during the
Term or thereafter, disclose to any other person or entity the terms or
conditions of this Agreement (excluding the financial terms hereof) without the
prior written consent of the other party, except as required by law, regulatory
authority or as necessary for either party to obtain personal loans or
financing. Approval of the Company and of Executive shall be required with
respect to any press releases regarding this Agreement and the activities of
Executive contemplated hereunder.
6.6    Arbitration. Except as provided otherwise in Section 5.3, if any
controversy, claim or dispute arises out of or in any way relates to this
Agreement, the alleged breach thereof, Executive’s employment with the Company
or termination therefrom, including without limitation, any and all claims for
employment discrimination or harassment, civil tort and any other employment
laws, excepting only claims which may not, by statute, be arbitrated, both
Executive and the Company (and its directors, officers, employees or agents)
agree to submit any such dispute exclusively to binding arbitration. Both
Executive and the Company acknowledge that they are relinquishing their right to
a jury trial in civil court. Executive and the Company agree that arbitration is
the exclusive remedy for all disputes arising out of or related to Executive’s
employment with the Company.
The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, except as provided otherwise in this
Agreement. Arbitration shall be commenced and heard in Dallas County, Texas.
Only one arbitrator shall preside over the proceedings. The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of Texas or
federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof shall be allocated as provided by applicable
law. The arbitrator shall have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as of the claim(s) were brought in a court of law. Either
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Discovery, such as depositions or document
requests, shall be available to the Company and Executive as though the dispute
were pending in Texas state court. The arbitrator shall have the ability to rule
on pre-hearing motions, as though the matter were in a Texas state court,
including the ability to rule on a motion for summary judgment.


10

--------------------------------------------------------------------------------





Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Texas state court. The arbitrator
must provide a written decision which is subject to limited judicial review
consistent with applicable law. If any part of this arbitration provision is
deemed to be unenforceable by an arbitrator or a court of law, that part may be
severed or reformed so as to make the balance of this arbitration provision
enforceable.
6.7    Waiver. No waiver by a party hereto of a breach or default hereunder by
the other party shall be considered valid unless in writing signed by such first
party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.
6.8    Controlling Nature of Agreement. To the extent any terms of this
Agreement are inconsistent with the terms or provisions of the Company’s
Employee Handbook or any other personnel policy statements or documents, the
terms of this Agreement shall control. To the extent that any terms and
conditions of Executive’s employment are not covered in this Agreement, the
terms and conditions set forth in the Employee Handbook or any similar document
shall control such terms.
6.9    Entire Agreement. This Agreement sets forth the entire agreement between
the parties with respect to the subject matter hereof, and supersedes any and
all prior agreements or understanding between the Company and Executive, whether
written or oral, fully or partially performed relating to any or all matters
covered by and contained or otherwise dealt with in this Agreement, including
the Original Agreement.
6.10    Amendment. No modification, change or amendment of this Agreement or any
of its provisions shall be valid unless in writing and signed by the party
against whom such claimed modification, change or amendment is sought to be
enforced.
6.11    Authority. The parties each represent and warrant that they have the
power, authority and right to enter into this Agreement and to carry out and
perform the terms, covenants and conditions hereof.
6.12    Applicable Law. This Agreement, and all of the rights and obligations of
the parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of Texas without giving effect to principles relating to conflicts of
law.
6.13    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
6.14    Compliance with Section 409A
6.14.1. This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. To the extent any payment or benefit provided
under this Agreement is subject to Section 409A, such benefit shall be provided
in a manner that complies with Section 409A, including any IRS guidance
promulgated with respect to Section 409A; provided, however, in no event shall
any action to comply with Section 409A reduce the aggregate amount payable to
Executive hereunder unless expressly agreed in writing by Executive.




11

--------------------------------------------------------------------------------





6.14.2. All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during Executive’s taxable year may not affect the amounts
reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.


6.14.3. To the extent required to comply with Section 409A (as determined by the
Company), if Executive is a “specified employee,” as determined by the Company,
as of his date of termination, then all amounts due under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided as a result of a “separation from service” within the meaning of
Section 409A, and that would otherwise be paid or provided during the first six
months following Executive’s date of termination, shall be accumulated through
and paid or provided on the first business day that is more than six months
after Executive’s date of termination (or, if Executive dies during such six
month period, within thirty (30) days after Executive’s death). Each payment
under this Agreement, including each payment in a series of installment
payments, is intended to be a separate payment for purposes of Treas. Reg. §
1.409A-2(b).


6.14.4. For all purposes of this Agreement, Executive shall be considered to
have incurred a “separation from service” with the Company within the meaning of
Code Section 409A(a)(2)(A)(i) as of the Effective Date.


[Remainder of this page intentionally left blank]






























12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.


 
 
 
 
"COMPANY"
 
 
 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
By:
/s/ William E. Niles
 
 
 
 
William E. Niles
 
 
 
 
Executive Vice President and General Counsel
 
 
 
 
 
 
 
 
 
"EXECUTIVE"
 
 
 
By:
/s/ Michael R. Meyers
 
 
 
 
Michael R. Meyers
 
 
 
 
 







































































13

--------------------------------------------------------------------------------





Attachment A
WAIVER AND RELEASE
In consideration of, and as a condition precedent to, the benefits payable
pursuant to that certain Employment Agreement (the “Agreement”) effective as of
September 13, 2017 between Ascent Capital Group, Inc., a Delaware corporation
(the “Company”), and Michael R. Meyers (“Executive”), which were offered to
Executive in exchange for a general waiver and release of claims (this “Waiver
and Release”). Executive having acknowledged the above-stated consideration as
full compensation for and on account of any and all injuries and damages which
Executive has sustained or claimed, or may be entitled to claim, Executive, for
himself, and his heirs, executors, administrators, successors and assigns, does
hereby release, forever discharge and promise not to sue the Company, its
parents, subsidiaries, affiliates, successors and assigns, and their past and
present officers, directors, partners, employees, members, managers,
shareholders, agents, attorneys, accountants, insurers, heirs, administrators,
executors (collectively the “Released Parties”) from any and all claims,
liabilities, costs, expenses, judgments, attorney fees, actions, known and
unknown, of every kind and nature whatsoever in law or equity, which Executive
had, now has, or may have against the Released Parties relating in any way to
Executive’s employment with the Company or termination thereof prior to and
including the date of execution of this Waiver and Release, including but not
limited to, all claims for contract damages, tort damages, special, general,
direct, punitive and consequential damages, compensatory damages, loss of
profits, attorney fees and any and all other damages of any kind or nature; all
contracts, oral or written, between Executive and any of the Released Parties;
any business enterprise or proposed enterprise contemplated by any of the
Released Parties, as well as anything done or not done prior to and including
the date of execution of this Waiver and Release. Notwithstanding anything to
the contrary contained in this Waiver and Release, nothing in this Waiver and
Release shall be construed to release the Company from any obligations set forth
in the Agreement.
1.    Executive understands and agrees that this release and covenant not to sue
shall apply to any and all claims or liabilities arising out of or relating to
Executive’s employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach of duty; negligence; discrimination; claims under any employment,
contract or tort laws; claims arising under any other federal law, state law,
municipal law, local law, or common law; any claims arising out of any
employment contract, policy or procedure; and any other claims related to or
arising out of his employment or the separation of his employment with the
Company prior to and including the date of execution of this Waiver and Release.


2.    In addition, Executive agrees not to cause or encourage any legal
proceeding to be maintained or instituted against any of the Released Parties,
save and except proceedings to enforce the terms of the Agreement or claims of
Executive not released by and in this Waiver and Release.


14

--------------------------------------------------------------------------------





3.    This release does not apply to any claims for unemployment compensation or
any other claims or rights which, by law, cannot be waived, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however that Executive disclaims and
waives any right to share or participate in any monetary award from the Company
resulting from the prosecution of such charge or investigation or proceeding.
Notwithstanding the foregoing or any other provision in this Waiver and Release
or the Agreement to the contrary, the Company and Executive further agree that
nothing in this Waiver and Release or the Agreement (i) limits Executive’s
ability to file a charge or complaint with the EEOC, the NLRB, OSHA, the SEC or
any other federal, state or local governmental agency or commission (each a
“Government Agency” and collectively “Government Agencies”); (ii) limits
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information and
reporting possible violations of law or regulation or other disclosures
protected under the whistleblower provisions of applicable law or regulation,
without notice to the Company; or (iii) limits Executive’s right to receive an
award for information provided to any Government Agencies.


Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against the Company including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Executive signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Executive further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Executive further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company from any and all claims he may have against it;
(d) he understands and agrees that this waiver and release does not apply to any
claims that may arise under the ADEA after the date he executes this Waiver and
Release; (e) he has at least twenty-one (21) days within which to consider this
Waiver and Release; and (f) he has seven (7) days following his execution of
this Waiver and Release to revoke the Waiver and Release; and (g) this Waiver
and Release shall not be effective until the revocation period has expired and
Executive has signed and has not revoked the Waiver and Release.
Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) twenty-one (21) calendar days to discuss
the Waiver and Release with a lawyer of his choice before signing it and, if he
signs before the end of that period, he does so of his own free will and with
the full knowledge that he could have taken the full period; (d) that he is
entering into this Waiver and Release freely and voluntarily and not as a result
of any coercion, duress or undue influence; (e) that he is not relying upon any
oral representations made to him regarding the subject matter of this Waiver and
Release; (f) that by this Waiver and Release he is receiving consideration in
addition to that which he was already entitled; and (g) that he has received all
information he requires from the Company in order to make a knowing and
voluntary release and waiver of all claims against the Company.
Executive acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company.


15

--------------------------------------------------------------------------------





Executive further understands that the Waiver and Release will have no force and
effect until the end of that seventh day (the “Waiver Effective Date”). If
Executive revokes the Waiver and Release, the Company will not be obligated to
pay or provide Executive with the benefits described in this Waiver and Release,
and this Waiver and Release shall be deemed null and void.
 
 
 
 
AGREED TO AND ACCEPTED this
 
 
 
 
15th day of September, 2017
 
 
 
 
 
 
 
 
By:
/s/ Michael R. Meyers
 
 
 
 
Michael R. Meyers
 
 
 
 
 





16